The Court.

No rule of law is better established than this, that when a fair trial cannot be had in one county or district, a venire must be awarded to an adjoining county, The books are full upon this point, and the principle of law is founded on wisdom and justice ; for, as a man cannot be a judge in his own cause, so a juror should not sit op pne in which he is eventually interested. The smallest degree of interest, is a decisive objection to a witness, and much more so to a juror. 2 Black. 480. And as to the power of the court, it is a common law right, and the court, is bound to. grant it, unless taken away by some express, statute. The old statute of Richard II. not being in force here, it stands upon the footing of the common law, unless altered by our local acts of assembly,
*231The first act which relates to the circuit courts, is that of 1769, which creates the districts, and authorises the holding of these courts. There is nothing in .this act which takes away the right or power of the court. On the contrary, the 23d clause gives a power to the court to strike a special jury and try causes, either at bar, or at the circuit courts.
The next act is that of 1789, giving those courts original and final jurisdiction. The preamble is the best key to it. It recites “ the inconvenience of writs and processes being s‘issued from and returned to Charleston” Then it goes on, and gives the several circuit courts the same powers as to the matters therein mentioned, as the court of common pleas at Charleston enjoyed. And the 15th clause expressly reserves the right of applying for new trials, Sic. as üsual; which shews that the controlling power of the judges at bar, as to all matters of law, was never intended to be taken away by the act of If89.
The new constitution expressly requires, that fhe judges shall, after the conclusion of the circuits, meet at Columbia5 to hear motions for new trials, in arrest of judgment, and such other points of law as might be submitted to' them j then to adjourn to Charleston for the same purpose. So’ that this power of the judges in superintending the administration of justice throughout the state, Seems to be' specially reserved by the constitution. The Court, therefore, has no doubt as to its power to grant the motion. With regard to the second objection to this motion, there is no weight in it; for, as the law stands now, a jury cannot be drawn from Prince Fredericks parish. The sheriff is bound to draw the jury out of the district jury-box, and the first thirty drawn, are to serve : so that it may happen,that not one man may be drawn from Prince Fredericks parish. And in cases of special juries, each party has U right to give in his own list. Let the rule, therefore, be’ snade absolute for changing, the venue to Charleston dis= *232ti-ict: where the cause was afterwards tried, and a verdict found for the plaintiffs. *
Pinckney and Pringle, for the motion.
Trezevant, against it.